610 S.E.2d 198 (2005)
359 N.C. 406
STATE of North Carolina
v.
Monica D. BRANCH.
No. 95PA04.
Supreme Court of North Carolina.
April 7, 2005.
Roy Cooper, Attorney General, by William P. Hart, Special Deputy Attorney General, for the State-appellant.
Staples S. Hughes, Appellate Defender, by Barbara S. Blackman, Assistant Appellate Defender, for defendant-appellee.
PER CURIAM.
DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
Justice NEWBY did not participate in the consideration or decision of this case.